—Appeal by the defendant from a judgment of the County Court, Nassau County (DeRiggi, J.), rendered December 7, 1994, convicting him of criminal possession of a weapon in the third degree, aggravated unlicensed operation of a motor vehicle in the second degree, speed not reasonable and prudent, driving without a license, and driving an unregistered vehicle, upon a plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgment is affirmed.
The defendant contends that the hearing court erred by crediting the testimony of Police Officer Joseph A. Serrano. However, issues of credibility are primarily questions to be determined by the finder of facts who saw and heard the witnesses (see, People v Jackson, 198 AD2d 301, 302). Moreover, a hearing court’s determination will generally be accorded great weight on appeal unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88). Contrary to the defendant’s contention, Police Officer Serrano’s testimony was not incredible as a matter of law.
The defendant’s remaining contention is unpreserved for appellate review and, in any event, is without merit.
Bracken, J. P., Santucci, Goldstein and McGinity, JJ., concur.